DETAILED ACTION
This is in response to Application # 17/267,159.  Claims 29-52 have been examined.  Claims 1-28 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-52 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Huawei: “PDCP duplication with more than 2 copies”, 3GPP TSG-RAN3 Meeting #103, R3-190860, Athens, Greece, 25 Feb. – 1 Mar. 2018 (included in IDS).

Regarding Claim 29 (New),
A method implemented in a radio network node, the method comprising: 

transmitting to a core network node a first message that includes a Transport Network Layer (TNL) address for a downlink tunnel in a protocol data unit (PDU) UE CONTEXT SETUP REQEST message, up to four UL UP TNL information are included; for NR DC case as given in Fig. 2, up to four TNL address may be setup between the node hosting PDCP and corresponding node; in order to assist the DL PDCP duplication, the corresponding node may provide the PDCP duplication activation suggestion and /or the assistance information; the RLC entities (up to 2) used for packet duplication activation suggestion; for CU-CP/UP split case, the CU-CP may signal which F1-U tunnels (up to two) can be used for the DL duplication; see also, Sec. 4.2.2]; and 

receiving from the core network node a reply message that includes an uplink (UL) transport layer address corresponding to the TNL address for the downlink tunnel, wherein the reply message from the core network node includes an indication of a mapping of TNL addresses to corresponding UL transport layer addresses for identification of said two transport tunnels [Huawei: Sec. 2.2; for CU/DU case as Fig 1 shows, up to four UL TNL tunnels are required to support the PDCP duplication; and four DL UP TNL information is included in the RESPONSE message; for NR DC case as given in Fig. 2, up to four TNL address may be setup between the node hosting PDCP and corresponding node; Sec. 2.1; the NW can dynamically control how a set or subset of configured RLC entities are used by the UE for PDCP duplication].


Regarding Claim 30 (New),
wherein the received UL transport layer address identifies a tunnel to the radio network node [Huawei: Sec. 2.2; for CU/DU case as Fig 1 shows, up to four UL TNL tunnels are required to support the PDCP duplication; for NR DC case as given in Fig. 2, up to four TNL address may be setup between the node hosting PDCP and corresponding node].

Regarding Claim 31 (New),
wherein the first message includes a resource modification indication message that includes the TNL address [Huawei: Sec. 2.2; for CU/DU case as Fig 1 shows, up to four UL TNL tunnels are required to support the PDCP duplication; this requires in the UE CONTEXT SETUP REQUEST message, up to four UL UP TNL information are included; in order to assist the DL PDCP duplication, the corresponding node may provide the PDCP duplication activation suggestion and /or the assistance information; the RLC entities (up to 2) used for packet duplication activation suggestion; for CU-CP/UP split case, the CU-CP may signal which F1-U tunnels (up to two) can be used for the DL duplication].

Regarding Claim 32 (New),
wherein the resource modification indication message includes UL NG-U UP TNL information [Huawei: Sec. 2.2; this requires in the UE CONTEXT SETUP REQUEST message, up to four UL UP TNL information are included; for NR DC case as given in 
Note:
NR stands for New Radio (i.e. 5G), which reads on NG (next generation, 5G).

Regarding Claim 33 (New),
wherein the reply message includes a resource modify confirmation message that includes the UL transport layer address [Huawei: Sec. 2.2; for CU/DU case as Fig 1 shows, up to four UL TNL tunnels are required to support the PDCP duplication; and four DL UP TNL information is included in the RESPONSE message].

Regarding Claim 34 (New),
wherein the resource modify confirmation message includes DL NG-U UP TNL information [Huawei: Sec. 2.2; and four DL UP TNL information is included in the RESPONSE message; for NR DC case as given in Fig. 2, up to four TNL address may be setup between the node hosting PDCP and corresponding node].
Note:
NR stands for New Radio (i.e. 5G), which reads on NG (next generation, 5G).

Regarding Claims 35-40, which recite a radio network node having the same claim limitations as those in claims 29-34 above, the same rationale of rejection as presented in claims 29-34 is applicable.

Regarding Claims 41-46, which recite a method in a core network node having the same claim limitations as those in claims 29-34 above, the same rationale of rejection as presented in claims 29-34 is applicable.

Regarding Claims 47-52, which recite a core network node having the same claim limitations as those in claims 29-34 above, the same rationale of rejection as presented in claims 29-34 is applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Han (US 2019/0327658) teaches that an embodiment of the present application further provides a communications system, including a user-plane core network device and a wireless access device, where the user-plane core network device is configured to establish a tunnel to the wireless access device based on a protocol data unit session PDU session granularity, and a tunnel to another communications system based on a service bearer granularity [Han: 0065].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468